NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on February 16, 2022. Claims 1, 3-9 are pending. Claims 1 & 5 are independent.

Allowable Subject Matter
Upon further consideration, claims 1, 3-9 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No 20180247160 to Rohani et al. (hereinafter “Rohani:”) discloses a system performing a method to execute computer instructions of each of the plurality of feed-associated functional layers stored in the memory to cause the at least one processor to provide input data to each one of the one or more neural networks of each functional layer, and execute each of the one or more neural networks, for each feed-associated functional layer, to generate output data based on the input data for controlling operation of the at least one operable element associated with the functional task associated with each of the one or more neural networks.

Regarding claim 1, Rohani taken singly or in combination with other prior art of record, does not disclose or teach a moving body control apparatus for controlling a moving body, the moving body control apparatus comprising: an acquisition device for acquiring one control command among N control commands for the moving body and an image of a view in a traveling direction of the moving body, where N is an integer greater than or equal to 2; and an information processing device that includes a feature amount extraction machine learning model and N control command machine learning models respectively corresponding to the N control commands, wherein the information processing device uses the feature amount extraction machine learning model to calculate, from the image acquired by the acquisition device, a feature amount associated with the one control command acquired by the acquisition device and indicating a feature of an object, selects one control command machine learning model corresponding to the one control command from among the N control command machine learning models, and uses the one control command machine learning model to output a control parameter for controlling the moving body, using the one control command acquired by the acquisition device and the feature amount as each of the N control commands is a signal indicating an intention to maneuver the moving body, the N control commands include a first control command which is one of turn left, turn right, stop, go forward, make a U-turn, and change lanes, and the N control command machine learning models include a first control command machine learning model which is one of a machine learning model for turning left, a machine learning model for turning right, a machine learning model for stopping, a machine learning model for going forward, a machine learning model for making a U-turn, and a machine learning model for changing lanes that corresponds to the first control command.

Regarding claim 5, Rohani taken singly or in combination with other prior art of record, does not disclose or teach a moving body control method for controlling a moving body, the moving body control method comprising: a first step of acquiring one control command among N control commands for the moving body and an image of a view in a traveling direction of the moving body, where N is an integer greater than or equal to 2; a second step of using a feature amount extraction machine learning model to calculate, from the image acquired in the first step, a feature amount associated with the one control command acquired in the first step and indicating a feature of an object; and a third step of selecting one control command machine learning model corresponding to the one control command from among N control command machine learning models respectively corresponding to the N control commands, and using the one control command machine learning model to output a control parameter for controlling the moving body, using the one control command acquired in the first step and the feature amount as inputs, wherein each of the N control commands is a signal indicating an intention to maneuver the moving body, the N control commands include a first control command which is one of turn left, turn right, stop, go forward, make a U-turn, and change lanes, and the N control command machine learning models include a first control command machine learning model which is one of a machine learning model for turning left, a machine learning model for turning right, a machine learning model for stopping, a machine learning model for going forward, a machine learning model for making a U-turn, and a machine learning model for changing lanes that corresponds to the first control command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661